Name: 97/246/EC: Commission Decision of 4 April 1997 amending Decision 71/128/EEC on the Advisory Committee on Fisheries
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  labour law and labour relations;  consumption;  EU institutions and European civil service;  fisheries
 Date Published: 1997-04-12

 Avis juridique important|31997D024697/246/EC: Commission Decision of 4 April 1997 amending Decision 71/128/EEC on the Advisory Committee on Fisheries Official Journal L 097 , 12/04/1997 P. 0027 - 0027COMMISSION DECISION of 4 April 1997 amending Decision 71/128/EEC on the Advisory Committee on Fisheries (97/246/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Whereas an Advisory Committee on Fisheries was set up by Commission Decision 71/128/EEC (1) which text has last been replaced by Decision 89/4/EEC (2);Whereas it is important for the Commission that the trade interests and the consumers be associated in the devising and management of the common fisheries policy;Whereas experience gained in consulting the trade interests and the consumers has shown that the Committee's role and the way it functions should be adjusted to take account of changes which have occurred since it was set up, by improving the consultation process and the conditions under which the Committee operates;Whereas the term of office of the members of the Committee expired on 9 November 1995 and new members should therefore be appointed;Whereas the term of office of the Committee members should nevertheless be limited to 18 months and the Commission should draw up suitable provisions on the structure of the Committee and its working procedures during that time with a view to the adoption of a new decision;Whereas, to that end, there should be no provision for the Committee members to remain in office after that 18-month term until their replacement or the renewal of their term of office;Whereas certain minor points of the Decision should also be adapted,HAS DECIDED AS FOLLOWS:Article 1 Decision 71/128/EEC is hereby amended as follows:1. Article 4 is replaced by the following:'Article 41. Members of the Committee shall be appointed by the Commission on proposals from the trade, workers' and consumer organizations set up at Community level which are most representative of the interests specified in Article 1 (2).Those bodies shall put forward the names of two candidates of different nationality for each seat to be filled.2. The term of office for members of the Committee shall be 18 months. Members shall not be remunerated for their services.A member's term of office may be terminated before expiry of the 18 months' term by death or resignation.It may also be terminated where the body which put forward the members' name requests that he be replaced.A person shall be appointed in accordance with the procedure laid down in paragraph 1 to replace such member for the remainder of his term of office.3. A list of the members of the Committee shall be published by the Commission for information purposes in the Official Journal of the European Communities.`2. Article 5 is replaced by the following:'Article 5The Committee shall, by a two-thirds majority of the members present, elect a chairman and two deputy chairmen for a period of 18 months.The Committee may, by the like majority, elect further officers from among the other members. In that case, the officers other than the chairman shall consist at most of one representative of each interest represented on the Committee.The officers shall prepare and organize the work of the Committee.`Article 2 This Decision shall apply with effect from 4 April 1997.Done at Brussels, 4 April 1997.For the CommissionEmma BONINOMember of the Commission(1) OJ No L 68, 22. 3. 1971, p. 18.(2) OJ No L 5, 7. 1. 1989, p. 33.